DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a dryer classified in 34/252.
II. Claims 17-25, drawn to a vibratory apparatus classified in 198/334.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility to vary a flow of air to different zones of a fluidized bed, whereas subcombination II relates to the speed of material flowing across the conveyor.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The subcombinations are drawn to completely different classes of invention requiring a totally distinct search for the claimed features.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Paul Craane on 6/30/2021 a provisional election was made with traverse to prosecute the invention of invention 1, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the vibration generator in claims 1-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8, 10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio (JPS5411562A).
As for claims 1, 5, 7, and 8, Toshio shows a vibratory fluidized bed dryer comprising: a deck with a surface on which a bed of materials is formed (6, fig. 1), the 
As for claims 10, 14 and 15 Toshio shows a method of drying materials exhibiting extended falling rate drying and/or case hardening characteristics, comprising: disposing a bed of material on a deck, the deck having apertures through which air passes to fluidize the bed of materials on the deck arranged into at least two zones, each zone having a different open area percentage, such that the air passing through each zone produces a different superficial velocity (fig. 5, aperture density varies from 9 apertures at the top of the figure to 5 apertures at the bottom, transitioning through a plurality of zones); passing air through the apertures of the at least two zones; and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claims 1 and 10 above, and further in view of Saribal (US 2019/0186832).
Toshio discloses the claimed invention except for the source of air is a source of heated air including a single fan and an air heater; further comprising heating air, the heated air passing through the apertures of the at least two zones.  Saribal teaches the source of air is a source of heated air including a single fan and an air heater(307, fig. 3); further comprising heating air, the heated air passing through the apertures of the at least two zones (307, 308, 304, 316-318, fig. 3) in order to provide ensure a desired degree of dryness.  Toshio would benefit equally from ensuring a desired degree of dryness.  It would have been obvious to one of ordinary skill in the art at the time of . 
Claims 3, 4, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claims 1 and 10 above, and further in view of Seizo (JPS63143944A).
Toshio discloses the deck has a plurality of zones, the plurality of zones including a first zone having a first open area percentage and a plurality of second zones having a second open area percentage (fig. 1, fig. 5, aperture density varies from 9 apertures at the top of the figure to 5 apertures at the bottom, transitioning through a plurality of zones) and the claimed invention except for the first zone disposed between at least two of the second zones; the deck alternating between one of the first plurality of zones and one of the second plurality of zones; wherein the open area percentage of one of the at least two zones is different from the open area percentage of another of the at least two zones because a dimension or shape of the apertures in the one of the at least two zones is different from a dimension or shape of the apertures in the another of the at least two zones; the first zone disposed between at least two of the second zones; the deck alternating between one of the first plurality of zones and one of the second plurality of zones.  Seizo teaches the first zone disposed between at least two of the second zones (fig. 4); the deck alternating between one of the first plurality of zones and one of the second plurality of zones (fig. 4); wherein the open area percentage of one of the at least two zones is different from the open area percentage of another of the at . 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claim 1 above, and further in view of Seizo.
Toshio discloses the claimed invention except for the apertures are elongated with a major axis aligned with a longitudinal axis of the deck.  Seizo teaches the . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Toshio as applied to claim 10 above, and further in view of Erbes (US 2017/0081481).
Toshio discloses the claimed invention except for the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers.  Erbes teaches the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers [0033] in order to efficiently achieve a desired level of drying.  Toshio would benefit equally from efficiently achieving a desired level of drying.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Toshio with the materials exhibiting extended falling rate drying and/or case hardening characteristics comprise synthetic rubber or polymers as taught by Erbes in order to efficiently achieve a desired level of drying. 
Claims 17-24 are withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472.  The examiner can normally be reached on M-F, 7:30-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762